DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The foreign priority application No. 10 2017 010 031.4 filed on October 23, 2017 in Germany has been received and it is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on April 19, 2022 is acknowledged.
Therefore, claims 1-16 are pending, with claims 12-16 withdrawn from consideration as being directed to a non-elected invention.
Claims 17-27 have been canceled.

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:
Claim 4 should be amended to recite: An alkali metal ion-sulfur battery containing phi allotropes in the cathode”.
Claim 5 is objected to as being dependent on the objected claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation “sulfur allotropes having a chain-like arrangement”, and the claim also recites “preferably mu, omega, or psi allotropes, most preferably psi allotropes” which is the narrower statement of the range/limitation. 
Claim 2 recites the broad recitation “from 5 to 95%”, and the claim also recites “preferably from 60 to 90%, most preferably from 73 to 77%” which is the narrower statement of the range/limitation. 
Claim 3 recites the broad recitation “one-dimensional structure”, and the claim also recites “preferably as fibers, hollow fibers, rods or tubes, most preferably as hollow fibers” which is the narrower statement of the range/limitation. 
Claim 5 recites the broad recitation “from 5 to 30%”, and the claim also recites “preferably from 10 to 15%” which is the narrower statement of the range/limitation. 
Claim 6 recites the broad recitation “more than 75%” and the claim also recites “preferably from 80 to 95%, more preferably from 83 to 85%” which is the narrower statement of the range/limitation. 
Claim 7 recites the broad recitation “1D sulfur structures”, and the claim also recites “such as fibers, rods or hollow fibers which form a 3D structure such as a mat, a woven fabric or the like” which is the narrower statement of the range/limitation.
Claim 8 recites the broad recitation “at least 5 mg/cm2” and the claim also recites “more preferably at least 20mg/cm2” which is the narrower statement of the range/limitation. 
Claims 2, 6, 7, and 10 recite the limitation "the cathode" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 recites the limitation "the sulfur material" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the phi allotrope” in claim 4. However, claim 4 recites “phi allotropes of sulfur”. Therefore, it is not clear to which phi allotrope is claim 5 referring to.
Claims 8 recites the limitation "the active composition" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the 1D structures" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5 recites “the proportion of the phi allotrope is from 5 to 30%, preferably 10 to 15%”, but does not specify what is the proportion based on. Therefore, it is not clear what is the applicant claiming as the invention in claim 5.
Claim 9 is rejected as being dependent on the rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2012/0141876) in view of Tsutsumi et al. (JP 2015-063463), and as evidenced by “Allotropes of sulfur”.
With regard to claims 1, 3, and 7, Ryu et al. teach a lithium-ion sulfur battery including a lithium metal as a supply source of lithium and a sulfur electrode used as a positive electrode and an intercalation electrode (abstract).
Ryu et al. fail to teach that the battery comprises a sulfur allotrope with a chain-like arrangement.
Tsutsumi et al. teach sulfur useful as a positive electrode active material in a battery (abstract). The positive electrode active material comprising fibrous sulfur is more efficient and stable (par.0008-0009).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the positive electrode active material comprising fibrous sulfur of Tsutsumi et al. for the positive electrode of Ryu et al.
Fibrous sulfur is ψ (psi)-sulfur comprising sulfur chains, as evidenced in the attached “Allotropes of sulfur”.
Fibrous sulfur meets the limitations of claim 3.
Fibrous sulfur meets also the limitations of claim 7 for 1D sulfur structures, as defined on page 1, line 13 of the specification of the instant application.
Therefore, the lithium-ion sulfur battery of Ryu modified by Tsutsumi is equivalent to the alkali metal ion-sulfur battery in claims 1, 3, and 7 of the instant application.
With regard to claims 2 and 6, Tsutsumi et al. teach that the positive electrode active material comprises 70-95% by weight of fibrous sulfur (par.0010, Table in par.0039).  This amount is within range of 5-95% by mass in claim 2, and within the range of more than 75% in claim 6.
With regard to claim 9, fig.4 of Ryu et al. shows that a plurality of electrodes are stacked in a bipolar design.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2012/0141876) in view of Tsutsumi et al. (JP 2015-063463), and as evidenced by Theilig (“A Primer on Sulfur for the Planetary Geologist”).
With regard to claim 4, Ryu et al. teach a lithium-ion sulfur battery including a lithium metal as a supply source of lithium and a sulfur electrode used as a positive electrode and an intercalation electrode (abstract).
Ryu et al. fail to teach that the battery comprises a sulfur allotrope with a chain-like arrangement.
Tsutsumi et al. teach sulfur useful as a positive electrode active material in a battery (abstract). The positive electrode active material comprising fibrous sulfur is more efficient and stable (par.0008-0009).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the positive electrode active material comprising fibrous sulfur of Tsutsumi et al. for the positive electrode of Ryu et al.
Fibrous sulfur may be (phi)-sulfur or ψ (psi)-sulfur, as evidenced in Table 1 on page 4 of Theilig (“A Primer on Sulfur for the Planetary Geologist”).
A lithium-ion sulfur battery including (phi)-sulfur in the positive electrode meets the limitations of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rolff (US 2016/0013490) teach a cathode unit for a battery (abstract), wherein the cathode unit may comprise mu sulfur (par.0038).
Liu et al. (US 2019/0341200) teach a porous material having yolk-shell (abstract). The yolk may be elemental sulfur (par.0063), such as the allotrope S2 (par.0070).
S2 is disulfur, which a chain-like structure of formula S=S (see the attached “Disulfur”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722